       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

    MARK ENSMINGER, on behalf of himself
    and those similarly situated,

            Plaintiff,
                                                        Case No. 19-2147-JWL
            v.

    CREDIT LAW CENTER, LLC, et al.,

            Defendants.

                                          ORDER

        These two motions arise from the putative-class action brought by the plaintiff,

Mark Ensminger, against defendants, Credit Law Center, LLC (“CLC”) and Thomas

Addleman, for violations of the Credit Repair Organizations Act (“CROA”). Plaintiff has

filed a motion to amend the scheduling order (ECF No. 106), which defendants do not

oppose in substance. Plaintiff has also filed a motion to compel defendants’ discovery

responses (ECF No. 109), which defendants do oppose. For the reasons discussed below,

the court grants plaintiff’s motion to amend the scheduling order. The court grants

plaintiff’s motion to compel in part and denies it in part.

Background

        Plaintiff served the relevant discovery on May 8, 2020.1 In response, defendants

filed a motion for protective order regarding the discovery on June 8, 2020. 2 The court



1
    ECF No. 89.
2
    ECF No. 90.

O:\ORDERS\19-2147-JWL-106,109.DOCX
       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 2 of 11




denied defendants’ motion for protective order on July 27, 2020.3 In that order, anticipating

a motion to compel would be filed, the court previewed some of the parties’ expected

arguments. Defendants served their responses and objections to the discovery on August

21, 2020. It appears the parties resolved some of the disputes on their own, but disputes

over four discovery requests remain.

         As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding the motion to compel, as required by D. Kan. R. 37.2. The parties

have exchanged letters and have met and conferred several times.4 The court finds counsel

have adequately conferred as to the issues in the motion.

Motion to Amend Scheduling Order (ECF No. 106)

         Plaintiff’s first motion seeks to extend the scheduling order deadlines in light of

ongoing discovery issues, some of which are now the subject of the pending motion to

compel. Other issues have now been resolved, and the parties need additional time to

produce the supplemental information. Plaintiff seeks 60 additional days for discovery, as

well as a corresponding extension on expert disclosure and class certification deadlines.

Defendants do not oppose the requested extensions but do oppose the “characterization of

the discovery disputes at issue.”5 Specifically, defendants ask the court to order that fact




3
  ECF No. 103. The same order also granted plaintiff’s prior motion to amend the
scheduling order and extended the remaining pre-trial deadlines.
4
    ECF No. 110 at 2.
5
    ECF No. 112 at 1.
                                               2
     Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 3 of 11




discovery is extended solely to resolve the outstanding discovery disputes and that no

further discovery will be issued.

       For good cause, the court grants plaintiff’s motion. Defendants’ limitations are

incorporated.   This extension is solely to resolve the parties’ outstanding discovery

disputes, as the court has amended the scheduling order for the fourth time. The parties

shall not serve new discovery requests. The deadlines are adjusted as follows:


                     SUMMARY OF DEADLINES AND SETTINGS

                                Event                              Deadline/Setting
          All fact discovery completed                            October 30, 2020
          Experts disclosed by plaintiff                         November 30, 2020
          Experts disclosed by defendants                        December 29, 2020
          Rebuttal experts disclosed                              January 29, 2021
          Class-certification motions                              March 2, 2021
                                                                 14 days after class-
          Updated Rule 26(f) report
                                                                 certification ruling


Motion to Compel (ECF No. 109)

       Plaintiff has also filed a motion to compel supplemental discovery responses

relating to his previously-served discovery. Rule 26(b) of the Federal Rules of Civil

Procedure states that the parties may obtain discovery regarding “any nonprivileged matter

that is relevant to any party’s claims or defenses and proportional to the needs of the case.”6



6
  Fed. R. Civ. P. 26(b)(1). The proportionality standard takes into account “the importance
of the issues at stake in the action, the amount in controversy, the parties’ relative access
to relevant information, the parties’ resources, the importance of the discovery in resolving
                                              3
        Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 4 of 11




The proportionality standard moved to the forefront of Fed. R. Civ. P. 26(b) when the rule

was amended in 2015, which reinforced the need for parties to focus on the avoidance of

undue expense to the parties.7 Although the court still considers relevance, the previous

language defining relevance as “reasonably calculated to lead to the discovery of

admissible evidence,” was deleted in the 2015 amendment “because of it was often misused

to define the scope of discovery and had the potential to ‘swallow any other limitation.’”8

As such, the requested information must be nonprivileged, relevant, and proportional to the

needs of the case to be discoverable.9

Interrogatory No. 2

          In the court’s July 27, 2020 order, it directed defendants to supplement their

response to Interrogatory No. 2, which sought “the date on which CLC created his or her

first invoice”10 for each putative class member. The rest of the interrogatory reads, “If you

contend that a full response to this interrogatory is impossible, please explain why with

specificity, and provide the most complete response possible.” 11 Because defendants


the issues, and whether the burden or expense of the proposed discovery outweighs its
likely benefit.” Id.
7
 Frick v. Henry Indus., Inc., No. 13-2490-JTM-GEB, 2016 WL 6966971, at *3 (D. Kan.
Nov. 29, 2016).
8
 Brown v. Panhandle E. Pipeline Co. L.P., No. 16-CV-2428-JAR-TJJ, 2018 WL 263238,
at *2 (D. Kan. Jan. 2, 2018).
9
  Funk v. Pinnacle Health Facilities XXXII, LP, No. 17-1099-JTM-KGG, 2018 WL
6042762, at *1–2 (D. Kan. Nov. 19, 2018).
10
     ECF No. 109-1 at 2.
11
     Id. at 2.
                                             4
       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 5 of 11




represented they would supplement their spreadsheet to show the dates on which they

issued the first invoice to putative class members, the court found Interrogatory No. 2 to

be effectively mooted.12 Defendants served an updated spreadsheet on August 3, 2020.

510 of those entries listed “N/A” rather than include a date and did not include any

explanation as to why those people didn’t receive an invoice.

         Defendants contend their supplemental spreadsheet listed the first invoice for

17,446 putative class members, and for the other 510 clients, no first invoice date exists

“because they did not receive an invoice from CLC.”13 Plaintiff reads that response to be

incomplete, such that defendants should “shed light” on why they didn’t receive an

invoice.14 Defendants’ position is that plaintiff’s interrogatory and the court’s order do

not require additional information beyond the date, or, if applicable, the fact there is no

responsive date.15

         The court concedes there was no explicit directive to provide an explanation about

why there isn’t an invoice for those clients. But the court does, contrary to defendants’

assertion, read an implicit directive in the request. Although a full response may not be,

technically speaking, “impossible,” the complete and specific response, in the spirit of the

interrogatory, reasonably includes a brief explanation why there is no invoice for certain




12
     ECF No. 103 at 14-15.
13
     ECF No. 113 at 3.
14
     ECF No. 114 at 2.
15
     ECF No. 113 at 3.
                                             5
        Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 6 of 11




clients. The court isn’t persuaded defendants will face an undue burden in identifying why

these clients didn’t receive an invoice. Indeed, defendants may be aided by relying on the

same credit money machine notes they reference for those 510 clients to facilitate their

supplemental explanations. The court grants plaintiff’s motion to compel supplemental

information as to Interrogatory No. 2.

Request No. 3

          Request No. 3 initially sought “all documents and communications that you contend

support your affirmative defenses in this case.”16 Plaintiff represents he offered to limit

the scope of this request to the principal or material documents and communications that

defendants contend support their affirmative defenses.17 Even with the narrowed language,

defendants continue to oppose the request on the grounds that producing materially

relevant information for 18,000 putative class members is unduly burdensome.18

Defendants suggest this information may be relevant if and when a class is certified and

this information “can be more efficiently addressed in the claims administration process.”19

          The cases cited by the parties involve interrogatories, not requests for production.

A contention interrogatory that seeks “all facts” supporting allegations is generally overly




16
     ECF No. 109-1 at 2.
17
     ECF No. 110 at 3.
18
     ECF No. 113 at 3.
19
     Id. at 3-4.
                                               6
       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 7 of 11




broad and unduly burdensome on its face.20 Courts have reduced the scope of such

interrogatories to the material or principal facts.21 Here, neither party has cited case law

on the issue of whether plaintiff can seek all principal or material documents and

communications in support of defendants’ affirmative defenses in a class action case.

Here, the court finds that requesting all documents – even accounting for the narrowed

scope – is overly broad. The burden will be significantly higher to produce documents for

thousands of putative class members than it would be for litigation between a single

plaintiff and single defendant. Pepsi-Cola Bottling Co. of Pittsburg v. Bottling Grp.,

L.L.C., which plaintiff cites, involves the enforcement of a settlement between one plaintiff

and one defendant, right before the proposed final pretrial order (which included the

parties’ narrowed-down claims and defenses) was submitted to the court.22 In re EpiPen

(Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., plaintiff’s other

cited case, involves contention interrogatories, not requests for production.23 It stands to

reason an interrogatory seeking responsive facts may not be unduly burdensome. Seeking

the production of documents for 18,000 class members, before any class is certified, is.




20
     Johnson v. Kraft Foods N. Am., Inc., 238 F.R.D. 648, 658 (D. Kan. 2006).
21
  Williams v. UnitedHealth Grp., No. 2:18-CV-2096, 2020 WL 528604, at *4 (D. Kan.
Feb. 3, 2020); Moses v. Halstead, 236 F.R.D. 667, 674 (D. Kan. 2006).
22
  No. 07-2315-JAR, 2008 WL 234326, at *2 (D. Kan. Jan. 28, 2008) (directing the
defendant to produce responsive documents and answer an interrogatory narrowed to the
“material or principal” facts supporting its affirmative defenses).
23
     No. 17-MD-2785-DDC-TJJ, 2019 WL 5622419, at *4 (D. Kan. Oct. 31, 2019).
                                       7
        Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 8 of 11




          That said, after this much discovery, the court believes defendants are in a position

to decide whether some of their asserted affirmative defenses lack evidentiary support.

Accordingly, although the court will deny the motion to compel this wide scope of

documents, defendants shall review their affirmative defenses to evaluate whether they are

all worth pursuing in good faith.

Request No. 5

          Request No. 5 seeks “all credit report audits for each CLC client identified in the

spreadsheet.”24 The parties conferred to discuss narrowing this request and plaintiff agreed

to limit the request to the first and last credit report audit for each member of the proposed

class.25 Defendants maintain their objections that this request is overbroad and unduly

burdensome.

          Plaintiff argues these audits are relevant because “they provide periodic progress

updates identifying when work was complete or those that require additional work to

determine if money was collected prior to work [being] complete.”26 The court previously

indicated it wasn’t inclined to grant a motion to compel all credit reports for all clients,




24
     ECF No. 109-1 at 6.
25
     ECF No. 110 at 2-3.
26
     Id. at 6.
                                                8
        Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 9 of 11




with no limitation in time.27 Plaintiff then narrowed the scope to only seek production of

two audits – the first and the last – for each class member, rather than all reports.28

          Defendants argue only the invoice dates, which have been produced, are relevant to

when money was collected and when work was completed.29 Defendants represent the

credit report audits are not maintained in a format that can be searched and extracted

electronically.30 Plaintiffs argue the audits will show all incomplete credit repair services

at a given point in time, which cannot be obtained from the invoice dates.31 On balance,

the court finds the request has been adequately narrowed and will elicit information that

plaintiff may not otherwise have. The court grants plaintiff’s motion to compel with

respect to Request No. 5.

Request No. 6

          Request No. 6 seeks “the client file for each CLC client identified in the

spreadsheet.”32 Plaintiff represents that the parties conferred to discuss narrowing this

request and plaintiff agreed to limit the request down from the entire client file to

“production of each putative class member’s invoices and transaction logs, and an




27
     ECF No. 103 at 18.
28
     ECF No. 110 at 6.
29
     ECF No. 113 at 6.
30
     Id. at 6.
31
     ECF No. 114 at 3.
32
     ECF No. 109-1 at 6.
                                              9
       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 10 of 11




exemplar of each non-identical version of the engagement agreement entered into between

CLC and the members of the proposed class.”33 Plaintiff argues the information is relevant

because it’ll show defendants “collected payment from the class before completing the

agreed-upon credit repair services.”34

           The court agrees the information would be appropriately covered by the parties’

protective order, entered on July 1, 2019 (ECF No. 30), so that is not a basis to deny the

motion to compel. To defendants’ argument that that request is overly burdensome,

plaintiff argues the task of extracting ESI like the transaction logs is appropriate and typical

in class action litigation.35 The court agrees “the technical burden . . . of creating a new

dataset for the instant litigation does not excuse production”36 and notes plaintiff’s offer to

pay an independent expert to extract the requested files from defendants’ database.

           Plaintiff argues he is entitled to “recover all non-refunded payments made by the

class,” and the transaction logs reflect net payments that are in addition to the retainers

received, which is relevant to total damages. That reasoning is persuasive to the court as

to relevance. Defendants shall produce the transaction logs, at plaintiff’s cost, by the end

of the newly-extended discovery period. But the court hasn’t been persuaded plaintiff



33
     ECF No. 110 at 5.
34
     Id.
35
     Id.
36
  Apple Inc. v. Samsung Elecs. Co., No. 12-CV-0630-LHK (PSG), 2013 WL 4426512, at
*3 (N.D. Cal. Aug. 14, 2013).


                                              10
       Case 2:19-cv-02147-JWL-JPO Document 115 Filed 09/14/20 Page 11 of 11




needs invoices or additional versions of engagement agreements. Defendants have given

the information to identify when they performed services for a given client. Defendants

have produced the date and amount of all retainers, the date of the first invoice issued to

each putative class member, and the dates for all invoices issued to the putative class

members.37 The court fails to see how this additional information from the client file offers

something plaintiff doesn’t already have. Accordingly, defendants are directed to produce

the transaction logs reflecting additional payments that weren’t already captured by retainer

payments. The motion to compel regarding Request No. 6 is otherwise denied.

         IT IS THEREFORE ORDERED that plaintiff’s motion to amend the scheduling

order (ECF No. 106) is granted. Plaintiff’s motion to compel (ECF No. 109) is granted in

part and denied in part, in accordance with the rulings above. To the extent defendants are

directed to provide responses, by September 28, 2020, they shall provide them or

coordinate for plaintiff’s expert to extract the information by the end of the discovery

period.

         Dated September 14, 2020, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                          James P. O’Hara
                                          U. S. Magistrate Judge




37
     ECF No. 113 at 4.
                                             11
